487 F.2d 914
Miguel A. GARGALLO, Plaintiff-Appellant,v.Tecla GARGALLO, Defendant-Appellee.
No. 73-1874.
United States Court of Appeals,Sixth Circuit.
Nov. 29, 1973.

Miguel A. Gargallo, pro se.
Paul A. Scott, Tyack, Scott & Colley, Columbus, Ohio, for defendant-appellee.
Before PHILLIPS, Chief Judge, and PECK and LIVELY, Circuit Judges.
PER CURIAM.


1
This is another domestic relations action involving a dispute between a husband and wife.  A previous action was dismissed by this Court for lack of jurisdiction.  Gargallo v. Gargallo, 472 F.2d 1219 (6th Cir. 1973), cert. denied, 414 U.S. 805, 94 S. Ct. 77, 38 L. Ed. 2d 41 (1973).


2
In the present case the husband contends that:


3
(1) His wife committed perjury against him in divorce proceedings;


4
(2) The wife has converted certain of his personal property; and


5
(3) The wife has instituted malicious prosecution against him.


6
Upon the authorities cited in the former opinion of this Court, "[t]he whole subject of the domestic relations of husband and wife, parent and child, belongs to the laws of the States and not to the laws of the United States."  In re Burrus, 136 U.S. 586, 593-594, 10 S. Ct. 850, 853, 34 L. Ed. 500, 503 (1889).


7
We hold that the District Court correctly dismissed this action for lack of subject matter jurisdiction.  Whatever merits the claims of appellant may have should be resolved in the State Courts.


8
Affirmed. Rule 8, Rules of this Court.